Dear Mr. Alexander:
You have requested an opinion of this office as to whether the Cameron Parish School Board must comply with the provisions of R.S. 17:71.3E(3)(a) which prohibit the reapportionment of school based election districts, where such districts would contain more than two subdivided voting precincts.
We believe that the provisions of the statute are clearly mandatory and that a precinct may not be divided into more than two school board districts, and that a school board district may not contain more than two subdivided precinct portions.
However, if the school board is unable to comply with one-person-one-vote requirements established by the United States Constitution, Amendment XIV, and the Equal Protection guarantees of Article I, § 3, of the Louisiana Constitution, without violating R.S. 17:71.3E(3)(a) it may become necessary to disregard the clear prohibitions contained in the statute because those would be unconstitutional as applied to the situation.
Without an exhaustive study of the configuration of the voting precincts and the school board election districts, with an analysis of the population and its dispersion in both, we are unable to make a definitive decision because the only information that we have is that the school board could not reapportion by using "whole precincts."
But if it is not possible constitutionally to devise school board districts, that are reasonably compact and contiguous, through the use of a whole precinct in combination with a portion of the other precinct, the provisions of the statute are inapplicable.
Very truly yours,
RICHARD P. IEYOUB ATTORNEY GENERAL RPI:KLK:ams 0075y